FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                         December 22, 2021

         Mary Beth Sasala                                 Joe D. Gonzales
         Official Court Reporter                          Bexar County District Attorney
         285th District Court                             101 W. Nueva St., Suite 370
         300 Dolorosa 4th Floor                           San Antonio, TX 78205
         San Antonio, TX 78205                            * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         Jaime Aldape
         Aldape Law Firm, PLLC
         401 E. Soterra Blvd., Suite 375
         San Antonio, TX 78258
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number:      04-21-00400-CR
                 Trial Court Case Number:      2019CR12926
                 Style: Stephon Moody
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221


         cc: Barbara Paulissen (DELIVERED VIA E-MAIL)
                                                                                         FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2021

                                       No. 04-21-00400-CR

                                        Stephon MOODY,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12926
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER

        The reporter’s record was originally due November 15, 2021, but was not filed. On
November 19, 2021, this court notified the court reporter, Ms. Mary Beth Sasala, that the
reporter’s record was late and directed her to either: (1) file a Notification of Late Record within
ten days; or (2) file the reporter’s record within thirty days. See TEX. R. APP. P. 37.3(a). Ms.
Sasala did not respond to our letter. Accordingly, we ORDER Ms. Sasala to file the reporter’s
record by January 6, 2022. See TEX. R. APP. P. 35.3(c)

       In the unforeseen event that Ms. Sasala does not comply with this order, we may be
required to initiate contempt proceedings.



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court